Spina, J.
(concurring, with whom Marshall, C.J., joins). I concur. I share the view of Justice Greaney, who states in his concurrence that the Bishop-Fuller protocol “seeks to reject attempts to gather evidence that may be irrelevant or only marginally relevant by rummaging through privileged records in an attempt to show that the complainant is mentally unstable, deranged, or not worthy of belief.” Ante at 192 (Greaney, J., concurring). The Bishop-Fuller protocol was developed in the context of sexual abuse cases, but it has broader implications.
Efforts to discover and adduce evidence of privileged material is particularly problematic, and judges are often challenged to make close analyses and give painstaking care to the issue *193because of the importance to those directly affected by disclosure and nondisclosure, and because of the significant social consequences of disclosure and nondisclosure of privileged material. We need only look to the complex litigation that has developed around efforts to penetrate the attorney-client privilege. See, e.g., Matter of a John Doe Grand Jury Investigation, 408 Mass. 480, 485 (1990); Commonwealth v. Goldman, 395 Mass. 495, 502 n.8, cert, denied, 474 U.S. 906 (1985). The privileges that most frequently arise in the context of sexual assault cases are no less deserving of judicial time and attention.
In my view the protocol strikes an appropriate balance between the competing interests of a defendant’s right to a fair trial and a witness’s expectation that his or her privacy will be protected by the privileges created by the Legislature. It may well be that over time the protocol may undergo more changes, perhaps many more changes, to satisfy developments in constitutional law. I do not believe, however, that it would be wise to abandon the protocol and to open for inspection the privileged records of all witnesses (Bishop-Fuller is not limited to sexual assault cases, and it is not limited to discovery of evidence of a witness’s competence to testify) to search for potentially exculpatory evidence. It is both appropriate and constitutionally defensible to require a criminal defendant to make a showing of “a good faith, specific, and reasonable basis for believing that the records will contain exculpatory evidence which is relevant and material to the issue of the defendant’s guilt,” and whether the material can be obtained through other means. Commonwealth v. Fuller, 423 Mass. 216, 226 (1996). Cf. Commonwealth v. Bianco, 388 Mass. 358, 368-369, S.C., 390 Mass. 254 (1983) (substantial basis required before impeaching witness’s ability to perceive and recall events due to claimed use of marijuana). It is not too much to ask trial judges to spend some of their very valuable time on these important questions.